                           UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF ALABAMA
                                   SOUTHERN DIVISION


  In re:                                                        Chapter 11

  STEEL CITY POPS HOLDING, LLC, et al.1,                        Case No. 19-04687-11

                         Debtors.                               (Jointly Administered)


      MOTION TO EXTEND DEADLINE TO FILE SALE MOTION AND RELATED
                             DEADLINES

           COME NOW the Debtors, Steel City Pops Holding, LLC and its Debtor affiliates Steel
 City Pops B’ham, LLC; Steel City Pops DTX, LLC; Steel City Pops FWTX, LLC; and Steel City
 Pops, LKY, LLC, as debtors and debtors in possession in the above-captioned chapter 11 cases
 (collectively, the “Debtors”), and move this Court to enter an Order modifying its Second Interim
 Dip Order [Doc. 64], by extending the deadlines in Paragraph 29 related to the filing and approval
 of Debtor’s § 363 Motion. As cause therefore, the Debtors state as follows:
           1.     Debtors filed these cases on November 14, 2019.
           2.     Debtors previously agreed in consultation with the DIP Lenders and their Counsel,
                  to the deadlines in Paragraph 29. However, Debtors’ stalking horse bidder is still
                  developing its proposed Asset Purchase Agreement, and has not presented that offer
                  to the Debtors.
           3.     Additionally, the intervening holidays and the lack of availability of critical
                  decision makers has hampered the Debtors’ ability to complete the § 363 Motion
                  by the current deadlines.
           4.     Accordingly, Debtors move the Court to extend the deadlines in Paragraph 29 by
                  approximately 10 days as follows:
                           Deadline to file § 363 and bidding procedures motion – January 6, 2020



 1
   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, include: Steel City Pops Holding, LLC (7080) and its Debtor affiliates Steel City Pops B’ham, LLC (4235);
 Steel City Pops DTX, LLC (2677); Steel City Pops FWTX, LLC (1016); and Steel City Pops, LKY, LLC (8898) The
 Debtors’ service address is: 2821 Central Avenue, Birmingham, Alabama 35209. The Debtors have filed a motion
 for joint administration with the Court.




Case 19-04687-DSC11             Doc 74     Filed 12/23/19 Entered 12/23/19 16:17:00                      Desc Main
                                          Document     Page 1 of 2
                       Deadline for Court approval of bid procedures – January 24, 2020

                       Deadline for an Order approving sale of assts – February 11, 2020


        WHEREFORE, premises considered, Debtors request the Court extend the deadlines noted
 herein. Debtors seek such other and further relief as may be appropriate.


        Submitted this the 23rd day of December, 2019.


                                                      _/s/ Samuel C. Stephens
                                                      Lee R. Benton (ASB-8421-E63L)
                                                      Samuel C. Stephens (ASB-0400-X11T)
                                                      BENTON & CENTENO, LLP
                                                      2019 Third Avenue North
                                                      Birmingham, Alabama 35203
                                                      Telephone: (205) 278.8000
                                                      lbenton@bcattys.com
                                                      sstephens@bcattys.com



                               CERTIFICATE OF SERVICE

         I hereby certify that a copy of the above and foregoing has been electronically filed with
 the Court via the Court's ECF system on this 23rd day of December 2019. Additionally, copies of
 the foregoing have been served on the Master Service List.


                                                      /s/Samuel C. Stephens
                                                      Of Counsel




Case 19-04687-DSC11        Doc 74    Filed 12/23/19 Entered 12/23/19 16:17:00            Desc Main
                                    Document     Page 2 of 2
